Citation Nr: 0938666	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  03-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizures. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his former spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2000 decision, by 
the New York, New York, Regional Office (RO), which denied 
the Veteran's attempt to reopen his claims of entitlement to 
service connection for schizophrenia, service connection for 
residuals of a head injury, service connection for seizures, 
and service connection for a heart disorder.  During the 
course of the appeal, jurisdiction over the Veteran's claims 
folder was transferred to the St. Petersburg, Florida RO.  

On April 18, 2007, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the St. Petersburg, Florida RO.  A transcript of 
that hearing is of record.  

In September 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in May 2009.  

Although the RO, in its January 2006 SSOC, appears to have 
determined that new and material evidence had been received 
sufficient to warrant reopening the Veteran's claims for 
service connection for residuals of a head injury, service 
connection for seizures, and service connection for a heart 
disorder; however, the Board as the final fact finder within 
VA, must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, the issues have been recharacterized as noted on 
the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board notes that VA has a duty to assist a claimant in 
developing the facts pertinent to his claim, and to notify 
him or her of the evidence necessary to complete an 
application for benefits. The Veterans Claims Assistance Act 
of 2000 (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

By a rating action in March 1998, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a nervous disorder 
(schizophrenia).  The RO also denied the claims for service 
connection for a head injury, seizures, and a heart disorder, 
based on a finding that the service treatment records did not 
reflect any complaints of or treatment for a head injury, 
seizures, or a heart problem.  A notice of disagreement (NOD) 
to that determination was received in December 1998, and a 
statement of the case (SOC) was issued in March 1999; 
however, the Veteran did not submit a substantive appeal.  
Therefore, the above decision became final.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision that established significant new requirements with 
respect to the content of VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Further, in providing instruction as to 
what information would be considered "new and material", the 
Court indicated that "material" evidence would include (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations. "New" evidence would be considered new only 
if it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the record.  

Testimony offered at a personal hearing in August 1999 was 
construed as a request to reopen the claims for service 
connection for schizophrenia, service connection for 
residuals of a head injury, service connection for seizures, 
and service connection for a heart disorder.  Review of the 
record indicates that the Veteran has not been provided 
appropriate notice pursuant to Kent.  In this regard, the 
Board notes that the record contains an August 2003 notice 
letter from the RO to the Veteran.  This letter informed the 
Veteran that he was previously denied service connection for 
schizophrenia, service connection for residuals of a head 
injury, service connection for seizures, and service 
connection for a heart disorder.  The letter advised the 
Veteran that, to reopen his claim he would need to submit 
"new and material evidence" and provided a definition of both 
"new" and "material" evidence.  However, the notification did 
not include a discussion of the bases for the RO's March 1998 
denial of the claims.  Thus, the Board has concluded that a 
remand is warranted so that the Veteran can receive proper 
VCAA notice.  

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
describes the basis of the RO's March 
1998 denial of the claims of entitlement 
to service connection for schizophrenia, 
service connection for residuals of a 
head injury, service connection for 
seizures, and service connection for a 
heart disorder, and the evidence 
necessary to substantiate the element or 
elements of the claims.  The notice 
should also describe the bases of the 
RO's June 2000 rating decision which 
declined to reopen the Veteran's claims.  
The notice must also describe what 
evidence would be needed to substantiate 
the element or elements found 
insufficient in the previous denial.  Any 
additional evidence pertinent to the 
Veteran's claims received by the RO 
should be associated with the claims 
folder.  

2.  If upon completion of the above 
action the claims remain denied, the case 
should be returned after compliance with 
appellate procedure.  

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and to accord the Veteran due process of law.  No 
action is required of the Veteran until he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



